NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2131-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JACOB LLERA,

     Defendant-Appellant.
_______________________

                   Submitted May 17, 2021 – Decided August 25, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 17-03-0637.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Jason Magid, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant, Jacob Llera, appeals from his jury trial convictions for murder,

possession of a weapon for an unlawful purpose, and unlawful possession of a

handgun. Defendant contends for the first time on appeal that the trial court

erred by failing to provide jury instructions concerning eyewitness

identifications, and by allowing the jury to view a recording of defendant's

custodial interrogation that included a remark by the interrogating detective that

a non-testifying witness had identified defendant as the shooter. Defendant also

asserts the trial court erred in imposing sentence by failing to account for a new

statutory mitigating factor and by imposing consecutive sentences on the murder

and handgun possession convictions. After carefully reviewing the record in

light of the arguments of the parties and applicable legal principles, we affirm

the trial convictions. We also affirm the sentence imposed for murder. We are

unable, however, to affirm the decision to impose consecutive sentences on the

record before us because the trial court did not elaborate on the fairness of the

overall sentence as required by the New Jersey Supreme Court's recent decision

in State v. Torres, 246 N.J. 246 (2021). We therefore are constrained to remand

for a new sentencing proceeding at which the trial court shall address whether




                                        2                                   A-2131-18
imposition of consecutive sentences is warranted considering the fairness of the

overall sentence.

                                     I.

      Defendant was charged by indictment with first-degree murder, N.J.S.A.

2C:11-3(a)(1) and (2); second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a); and second-degree unlawful possession of a

handgun, N.J.S.A. 2C: 39-5(b). He was tried before a jury over the course of

six days in October 2018. The jury returned a guilty verdict on all counts.

      In January 2019, the trial judge sentenced defendant on the murder

conviction to a forty-year prison term, subject to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2. The judge merged the conviction for possession

of a weapon for an unlawful purpose with the conviction for murder. On the

conviction for unlawful possession of a handgun, the court imposed a seven-

year prison term with a forty-two-month period of parole ineligibility under the

Graves Act, N.J.S.A. 2C:43-6(c), to be served consecutively to the NERA

sentence imposed for murder.

      We briefly summarize the facts adduced at trial that are relevant to the

issues raised on appeal. On September 8, 2015, at around 8:20 p.m., Camden

County Police Department Officer Nicole Berry heard four or five gunshots


                                          3                               A-2131-18
while she was on patrol at the intersection of Broadway and Stevens Street in

Camden. As she exited her police vehicle, a man ran towards her and collapsed.

The victim later was identified as Saadiq Coleman. Officer Berry called for an

ambulance and began to render aid. Coleman, who was nineteen years old, later

succumbed to gunshot wounds to his chest and thigh.

      A Camden resident was walking with his son on Broadway when he heard

the gunshots. He testified he saw a group of people running down Broadway,

including a dark-skinned man with white pants and a darker-colored shirt. He

observed the man take off his shirt as he was running across Broadway.

      Homicide Detective Michael Rhoads of the Camden County Prosecutor's

Office arrived at the scene at about 8:40 p.m. He was unable to locate additional

eyewitnesses. The detective collected video surveillance footage from Rowan

Medical Center, a school, and nearby businesses. He pieced together clips from

the surveillance recordings and provided video to the media to enlist the public's

assistance in identifying potential suspects and witnesses. Surveillance footage

depicting the actual shooting was not disseminated to the public.

      Defendant's sister, Leila Llera, contacted the police and identified herself

as one of the individuals shown in the publicly disseminated surveillance video.

She met with Detective Rhoads and provided a statement, which was


                                        4                                   A-2131-18
electronically recorded. Leila 1 stated defendant was at a fast-food restaurant in

the neighborhood and was wearing a black shirt and white pants. When the

gunshots rang out, people scattered, including her brother.       At first, Leila

claimed she did not see who fired the shots, but eventually informed Detective

Rhoads she saw her brother shoot the victim several times.

      At trial, Leila claimed she could not recall information about the incident

she had related in her recorded statement.      The trial court determined her

memory lapses were feigned and allowed the video recording of her statement

to be played for the jury.

      Defendant's other sister, Niurka Suriel, also testified and confirmed that

Leila and defendant were depicted in the surveillance video.

      On September 12, 2015—four days after the homicide—defendant called

Detective Rhoads after being advised by his family that he appeared in the

surveillance video that had been publicly disseminated.        Detective Rhoads

informed defendant there was a warrant for his arrest. During the telephone

conversation, defendant stated that he had been wearing white pants and a blue

shirt. He told the detective he would report to the prosecutor's office that



1
  Because defendant and his sister have the same last name, we use her first
name to avoid confusion. We mean no disrespect in doing so.

                                        5                                   A-2131-18
afternoon to turn himself in. Defendant never showed up. Four days later,

defendant was arrested by U.S. Marshals in Philadelphia, Pennsylvania.

      Defendant agreed to answer questions and gave a statement to Detective

Rhoads. The stationhouse interrogation was electronically recorded and was

played at trial. Defendant stated he had a close relationship with the victim,

explaining, "I know Saadiq. That's – that's – he know[s] my whole family. He

[is] related to me. That's my second cousin." When Detective Rhoads asked

what defendant was wearing during the incident, defendant replied, "I had white

pants on. I had white pants on and a black shirt."

      Defendant then recounted his version of the events leading up to the

shooting. Defendant told Detective Rhoads he approached Coleman to purchase

marijuana. Defendant was walking with an acquaintance, Siefuddiyn Holland.

Defendant claimed Coleman handed the marijuana to defendant and then pushed

him away, saying "later bro. Get up out of here." Defendant claimed he heard

gunshots as he was being pushed away. As defendant was running, he observed

"some chubby fat dude in all black. That's what he was wearing, all black. He

came from like the bushes." When Detective Rhoads told defendant there are

no bushes at that location, defendant claimed to be talking about figurative

bushes, "[l]ike he came out of there like – he came out of nowhere and was


                                       6                                 A-2131-18
talking . . . like we knew each other." Defendant claimed this individual shot

Coleman.

      The State at trial also played an audio recording of a call defendant made

from the county jail on March 8, 2018. The other participant in the jailhouse

call was not identified. During the conversation, defendant explained that his

sister was the State's main witness against him. Defendant further stated he told

his sister that if the family members do not show up, "they have to release me –

they have to let me go – cause' they don't have nobody – you know what I'm

saying – I don't got nobody telling on me but my family." Defendant remarked

that the video of the shooting did not clearly depict the shooter and the only

thing that was "fucking him over" was his family. Defendant agreed with the

unidentified male's statement that Leila was "in the way – she in the way big

bro[,]" and explained that one of his "little homies" was about to go to the State

Prison facility where Leila was incarcerated. Defendant stated he told his

"homie" to tell his sister to retract the statement she had given to police, adding

that if Leila "don't take it [her statement implicating defendant] back [the female

"homie" is] gonna beat her up."

      Defendant testified at trial in his own defense.       He denied shooting

Coleman and offered three potential shooters: an individual wearing all black


                                        7                                    A-2131-18
on a bike, a man wearing white plants and a blue shirt who had been walking

with Coleman and Holland, and a third man wearing a white t-shirt and riding a

bike. Defendant also testified Holland was in possession of a handgun and was

mad about something.

      On appeal, defendant raises the following contentions for our

consideration:

            POINT I
            BECAUSE IDENTIFICATION WAS THE CENTRAL
            CONTESTED ISSUE IN THE CASE, DEFENDANT
            WAS DENIED HIS RIGHTS TO DUE PROCESS AND
            A FAIR TRIAL BY THE TRIAL COURT'S FAILURE
            TO      PROVIDE        ANY        IDENTIFICATION
            INSTRUCTION WHATSOEVER TO THE JURY. U.S.
            CONST., AMENDS. V, VI, AND XIV; N.J. CONST.,
            ART. I, PARS. 1, 9, AND 10 (not raised below)

            POINT II

            ADMISSION OF THE HEARSAY STATEMENT
            THAT HOLLAND HAD IDENTIFIED DEFENDANT
            AS THE SHOOTER DENIED DEFENDANT OF HIS
            RIGHTS TO CONFRONTATION AND A FAIR
            TRIAL. U.S. CONST., AMENDS. V, VI, AND XIV;
            N.J. CONST., ART. I, PARS. 1, 9, AND 10 (not raised
            below)

            POINT III

            THE MATTER SHOULD BE REMANDED FOR
            RESENTENCING BECAUSE THE SENTENCING
            COURT ERRED IN IMPOSING A CONSECUTIVE


                                      8                                 A-2131-18
             SENTENCE ON THE      CONVICTION               FOR
             UNLAWFUL POSSESSION OF A WEAPON

     Defendant submitted a pro se supplemental letter raising the following

arguments:

             POINT I

             BECAUSE IDENTIFICATION WAS THE CENTRAL
             CONTESTED ISSUE IN THE CASE, DEFENDANT
             WAS DENIED HIS RIGHTS TO DUE PROCESS
             AND A FAIR TRIAL BY THE TRIAL COURT'S
             FAILURE TO PROVIDE ANY IDENTIFICATION
             INSTRUCTIONS WHATSOEVER TO THE JURY
             U.S. CONST., AMENDS. V, VI, AND XIV; N.J.
             CONST., ART. I, PARS. 1, 9, AND 10 (not raised
             below)

             A. THE TRIAL COURT ERRED IN ALLOWING
                PREJUDICIAL        TESTIMONY     FROM
                DEFENDANT'S      SISTER   LEILA AFTER
                INFORMING INVESTIGATORS THAT HER
                STATEMENT [WAS] FALSE IN THE BEGINING
                [sic] AND SHE COULD NOT REMEMBER WHAT
                HAPPENED THE NIGHT OF THE INCIDENT

             B. THE TRIAL COURT ERRED IN ALLOWING THE
                ADMISSION OF THE HEARSAY STATEMENT
                THAT      HOLLAND        HAD        IDENTIFIED
                DEFENDANT AS THE SHOOTER DENIED
                DEFENDANT        OF     HIS     RIGHTS        TO
                CONFRONTATION AND A FAIR TRIAL, U.S.
                CONST. AMENDS. V, VI, XIV; N.J. CONST.,
                ART. 1, PARS. 1, 9, AND 10 (not raised below)




                                     9                               A-2131-18
                                      II.

      We first address defendant's contention that the trial court committed plain

error by failing to sua sponte provide the model jury instruction relating to

eyewitness identifications. "It is a well-settled principle that appropriate and

proper jury charges are essential to a fair trial," and that a jury charge functions

as a "'road map to guide the jury and without an appropriate charge a jury can

take a wrong turn in its deliberations.'" State v. Savage, 172 N.J. 374, 387

(2002) (quoting State v. Martin, 119 N.J. 2, 15 (1990)). "[A] request for jury

instructions shall be granted when those instructions relate to 'essential and

fundamental issues and those dealing with substantially material points.'" State

v. Davis, 363 N.J. Super. 556, 561 (App. Div. 2003) (quoting State v. Green, 86

N.J. 281, 290 (1981)).

      In this instance, defendant did not request an eyewitness identification

instruction. When, as in this case, a defendant does not object to the charge,

"there is a presumption that the charge was not error and was unlikely to

prejudice the defendant's case." State v. Montalvo, 229 N.J. 300, 320

(2017) (quoting State v. Singleton, 211 N.J. 157, 182 (2012)). However, the

failure to provide the eyewitness identification instruction may constitute




                                        10                                    A-2131-18
reversible error even when that instruction is not requested. See State v. Cotto,

182 N.J. 316, 326 (2005); Davis, 363 N.J. Super. at 561.

      Defendant's argument, raised for the first time on appeal, presupposes that

an eyewitness identification instruction was appropriate and necessary in this

case. This argument fundamentally misconstrues the nature and purpose of that

jury charge. In State v. Sanchez-Medina, our Supreme Court also addressed a

"missing instruction on identification . . . for plain error." 231 N.J. 452, 468

(2018). The Court began by tracing the development of the law on eyewitness

identifications, noting that it had addressed this topic on a number of occasions

in recent years. Id. at 466. Notably, in 2011, the Court in State v. Henderson

closely examined expert testimony and scientific studies concerning a number

of variables that affect human memory. 208 N.J. 208 (2011). Chief Justice

Rabner addressed the frailties of human perception and memory that can lead to

misidentification, setting forth a comprehensive list of so-called system and

estimator variables that affect the reliability of eyewitness identifications. 2 Id.



2
  System variables in eyewitness identification are those circumstances created
or controlled by law enforcement, such as photo array procedures. They are
distinguished from estimator variables over which law enforcement has no
control such as lighting conditions, the amount of time the witness had to
observe the offender, whether the witness's attention was focused on a weapon,
and the degree of stress experienced by the witness.

                                        11                                    A-2131-18
at 261–72. Based on that body of scientific evidence, the Court directed that

new jury instructions be developed. Id. at 298–99. The following year, the

Court approved new model jury charges on eyewitness identification, which

address various factors such as memory decay, stress, and the duration of the

crime. Model Jury Charge (Criminal), "Identification: In-Court and Out-Of-

Court Identifications" (rev. May 18, 2020).

      In Sanchez-Medina, the Court reaffirmed that "[w]hen eyewitness

identification is a 'key issue,' the trial court must instruct the jury how to assess

the evidence—even if defendant does not request the charge." 231 N.J. at 466

(citing State v. Cotto, 182 N.J. 316, 324 (2005)); see also Davis, 363 N.J. Super.

at 561 (noting "as a matter of general procedure a model identification charge

should be given in every case in which identification is a legitimate issue")

(citing State v. Copling, 326 N.J. Super. 417, 434 (App. Div. 1999)). However,

eyewitness identification within the meaning of Henderson and its progeny was

not a key issue in this case. Defendant did not dispute that he was present at the

crime scene when the fatal shots were fired. Defendant's argument—reflected

in his own trial testimony—was that someone else fired. Accordingly, the key

issue for the jury to decide was not whether Leila had misidentified her own




                                        12                                    A-2131-18
brother but rather whether she was truthful when she told Detective Rhoads she

saw defendant shoot the victim multiple times. 3

      The eyewitness identification charge, drafted in accordance with

Henderson, is designed to provide guidance to juries in gauging a witness's

capacity to testify reliably that the defendant-at-bar is the particular person the

eyewitness observed at the scene and time of the crime. Where the eyewitness

is the defendant's sibling—as in this case—there simply is no significant risk

the witness would misidentify the culprit within the meaning of Henderson.

      In these circumstances, the model identification charge explaining the risk

of eyewitness misidentification would not have been helpful—and might even

have been confusing—in contrast to the witness credibility jury instruction that

was given to the jury. We thus conclude the failure to give the eyewitness

identification jury charge was not error, much less plain error capable of

producing an unjust result. R. 2:10-2; see also Cotto, 182 N.J. at 326 (noting



3
  We add the trial court did not abuse its discretion in admitting Leila's
electronically recorded statement pursuant to N.J.R.E. 803(a) after finding that
her lack of recollection at trial was feigned. See State v. Brown, 138 N.J. 481,
541–46 (1994) (prior statement of a witness is admissible in a criminal trial as
a prior inconsistent statement where the witness maintains he or she cannot
recall incidents related in his or her earlier statement and the trial judge finds
that the memory lapse was feigned).


                                       13                                    A-2131-18
although "[f]ailure to issue [an identification] instruction may constitute plain

error," that "determination . . . depends on the strength and quality of the State's

corroborative evidence") (internal citations omitted).

                                      III.

      We turn next to defendant's contention that the trial court violated his

Confrontation Clause rights by allowing the jury to view the unredacted

stationhouse statement defendant gave to police following his arrest. At one

point during the interrogation, Detective Rhoads stated that Holland told police

that defendant was present at the scene and shot Coleman. We reproduce the

pertinent portion of the recorded interrogation:

            Detective Rhoads: Okay. There was multiple people
            that identified you as shooting Saadiq.

            Defendant: Like who? Let me know.

            Detective Rhoads: You want to know?

            Defendant: Yeah.

            Detective Rhoads: Your sister for one. All right. This
            is real. I'm going to be real with you. All right. So be
            real with me. Your sister, Leila. All right. She
            identified you. She was out there. All right. This is
            how real it is, so I need for you to be honest with me
            right now.

            Defendant: No, I didn't shoot that – I didn't do nothing
            like that.

                                        14                                    A-2131-18
           Detective Rhoads: Sir, everybody is a liar including the
           video?

           Defendant: Huh?

           Detective Rhoads: Your boy [Holland] put you there
           too.

           Defendant: What do you mean?

           Detective Rhoads: He put you there. He identified you
           as being right there shooting. Everybody is looking out
           for themselves. All right. They're not going down for
           this. You think they're going to put their neck out for
           you? Come on.


     The record shows that in reality, Holland had not implicated defendant as

the shooter. At the suppression hearing conducted on October 11, 2018—less

than one week before the trial started—defense counsel established during the

cross-examination of Detective Rhoads that while Holland had stated that

defendant was present at the scene, he had not claimed that defendant was the

shooter. We reproduce the pertinent portion of the suppression hearing cross-

examination:

           Defense counsel: So part of what you just said in that
           video recording to [defendant] about Mr. Holland was
           not correct. Right?

           Detective Rhoads: In terms of what, counselor?




                                     15                                 A-2131-18
            Defense Counsel: You said that Mr. Holland identified
            [defendant] as being -- being there. You said that to
            [defendant]. Correct?

            Detective Rhoads: Yes. He identified him being there.
            He didn’t identify him as the shooter.

            Defense Counsel: In fact, he refused to identify – he
            said --

            Detective Rhoads: Yeah. It’s understandable.          He
            didn’t want to -- to identify his friend. I get it.


      Defense counsel did not request the video recording of the interrogation

be redacted, or that the jury be instructed not to consider Detective Rhoad's

reference to Holland's statement as substantive evidence of defendant's

complicity in the shooting. Defendant now argues for the first time on appeal

the admission of Holland's hearsay statement violated defendant's Confrontation

Clause rights because there was no opportunity for counsel to cross-examine

Holland, who died before trial.

      We begin our analysis of this contention by acknowledging certain

bedrock principles of our criminal justice system. The Sixth Amendment to the

United States Constitution and Article I, Paragraph 10 of the New Jersey

Constitution afford an accused the right "to be confronted with the witnesses

against him." U.S. Const. amend. VI; N.J. Const. art. I, para. 10. That right "is



                                      16                                   A-2131-18
an essential attribute of the right to a fair trial, requiring that a defendant have a

'fair opportunity to defend against the State's accusations.'" State v. Branch, 182

N.J. 338, 348 (2005) (quoting State v. Garron, 177 N.J. 147, 169 (2003)).

      Our Supreme Court in Branch held that "both the Confrontation Clause

and the hearsay rule are violated when, at trial, a police officer conveys, directly

or by inference, information from a non-testifying declarant to incriminate the

defendant in the crime charged." 182 N.J. at 350 (citing State v. Bankston, 63

N.J. 263, 268–69 (1973)). More recently, the Court in State v. Weaver explained

that "[w]hen evidence is admitted that contravenes not only the hearsay rule but

also a constitutional right, an appellate court must determine whether the error

impacted the verdict." 219 N.J. 131, 154 (2014) (citing Chapman v. California,

386 U.S. 18, 24 (1965)).       "The standard has been phrased as requiring a

reviewing court 'to declare a belief that [the error] was harmless beyond a

reasonable doubt.'" Ibid. (alteration in original) (citing Chapman, 386 U.S. at

24); see also Branch, 182 N.J. at 353 (applying the plain error standard where a

defendant fails to object to erroneously admitted evidence by determining

whether the evidence is "clearly capable of producing an unjust result"); State

v. Singh, 245 N.J. 1, 13 (2021) (reaffirming that an unchallenged error "'will be

disregarded unless a reasonable doubt has been raised whether the jury came to


                                         17                                    A-2131-18
a result that it otherwise might not have reached'") (quoting State v. R.K., 220

N.J. 444, 456 (2015)).

      In this instance, we believe Detective Rhoads's reference to statements

attributed to Holland should have been redacted from the video recording before

it was played to the jury. But because defendant's Confrontation Clause claim

was not raised below, we must review the circumstances to determine if the

admission of the unredacted recording impacted the verdict.

      Importantly, this was not a situation where counsel failed to object to an

unexpected and spontaneous hearsay statement. On the contrary, the record

makes clear that counsel at trial was keenly aware of the content of the recorded

interrogation, including the portion relating to hearsay statements attributed to

Holland.   Indeed, as we have noted, just days before trial, counsel at the

suppression hearing focused on that hearsay statement and elicited from

Detective Rhoads on cross-examination that Holland had not claimed that

defendant was the shooter.

      Notwithstanding this knowledge, counsel did nothing to prevent the jury

from hearing the detective's remark to defendant when the video-recorded

interrogation was played at trial.    Nor did counsel at trial cross-examine




                                      18                                   A-2131-18
Detective Rhoads to elicit for the jury that Holland had not identified defendant

as the shooter.

      It is thus reasonably apparent that counsel made a strategic decision to

allow the jury to hear Holland's hearsay statement via Detective Rhoads'

questioning during the custodial interrogation. We note defendant testified that

Holland brought a gun to the scene and was angry. Defendant also suggested

that one of Holland's associates may have fired the weapon. The notion that

Holland would try to protect himself and his associate by deflecting blame onto

defendant was consistent with defendant's trial testimony.              It thus is

understandable why counsel would strategically choose not to elicit from

Detective Rhoads at trial that Holland in fact had not identified defendant as the

shooter.

      In State v. Bueso, we noted the plain error standard aims to "provide[] a

strong incentive for counsel to interpose a timely objection, enabling the trial

court to forestall or correct a potential error." 225 N.J. 193, 203 (2016). It also

is well-settled that trial errors that "were induced, encouraged or acquiesced in

or consented to by defense counsel ordinarily are not a basis for reversal on

appeal . . . ." State v. Corsaro, 107 N.J. 339, 345 (1987) (quoting State v. Harper,




                                        19                                    A-2131-18
128 N.J. Super. 270, 277 (App. Div. 1974)); see also State v. A.R., 213 N.J. 542,

561 (2013) ("Mistakes at trial are subject to the invited-error doctrine.").

      We conclude that in this instance, counsel made a strategic election not to

seek the redaction of Holland's hearsay statement and thus acquiesced in its

disclosure to the jury. See Bueso, 225 N.J. at 203. In these circumstances, and

considering the overall strength of the State's case, see State v. Chapland, 187

N.J. 275, 289 (2006), we conclude the error in permitting the jury to hear the

statement attributed to Holland was harmless beyond a reasonable doubt. See

Weaver, 219 N.J. at 154–55.

                                      IV.

      We turn next to defendant's contention that the trial court erred in

imposing sentence. The scope of our review of sentencing determinations is

limited and highly deferential. See State v. Pierce, 188 N.J. 155, 166–67 (2006);

State v. Jarbath, 114 N.J. 394, 401 (1989).

                                      A.

      We first address defendant's argument we should remand for the

sentencing court to retroactively apply a recent revision to the penal code. On

October 19, 2021, the Governor signed legislation establishing a statutory

mitigating factor, codified at N.J.S.A. 2C:44-1(b)(14), when the defendant was


                                       20                                      A-2131-18
under 26 years of age at the time of the commission of the offense. Here,

defendant was twenty years old at the time of the murder.

      We need not decide whether the new sentencing provision must be applied

retroactively because in this instance, the sentencing court accounted for

defendant's youth as a non-statutory mitigating circumstance. Indeed, the court

relied principally on defendant's age to impose a sentence below the midpoint

of the sentencing range for murder. Cf. State v. Natale, 184 N.J. 458, 488 (2005)

("We suspect that many, if not most, judges will pick the middle of the

sentencing range as a logical starting point for the balancing process and decide

that if the aggravating and mitigating factors are in equipoise, the midpoint will

be an appropriate sentence. That would be one reasonable approach, but it is

not compelled.")

      Specifically, the sentencing court explained,

            I've considered the defendant at the time was 20 years
            of age. He's 23 as he stands before me today. Based
            on in the interest of justice with this 23-year-old young
            man standing before me, age 20 at the time of this
            incident, I find in the interest of justice I will go below
            the 51-year midrange.

      The court later reiterated,

            I've gone below that midrange, taking into account that
            he had – he was 20 years of age, that he did not have an
            adult record. And I don’t know when he was released

                                       21                                   A-2131-18
            on that four-year sentence he served. I don't know
            when he was released. I don't know if he was just
            released, but I've taken into account of his age and his
            lack of adult record. But I can't disregard that he has a
            history of criminal violence. But, yet, I went well
            below that midrange number.

      We are satisfied the sentencing judge carefully and thoroughly considered

all relevant aggravating and mitigating circumstances—including defendant's

youth—and ultimately imposed a sentence on defendant's murder conviction

that was not "clearly unreasonable so as to shock the judicial conscience." See

State v. Liepe, 239 N.J. 359, 371 (2019) (quoting State v. McGuire, 419 N.J.

Super. 88, 158 (App. Div. 2011)).

                                     B.

      We next address defendant's contention that the trial court erred in

imposing consecutive sentences on the murder and handgun convictions. In

State v. Yarbough, the Supreme Court embraced the foundational principle that

"there can be no free crimes in a system for which the punishment shall fit the

crime." 100 N.J. 627, 643 (1985). The Court listed relevant considerations in

determining whether to impose consecutive sentences, including:

                  (a) the crimes and their objectives were
                  predominantly independent of each other;

                  (b) the crimes involved separate acts of violence
                  or threats of violence;

                                      22                                 A-2131-18
                  (c) the crimes were committed at different times
                  or separate places, rather than being committed
                  so closely in time and place as to indicate a single
                  period of aberrant behavior;

                  (d) any of the crimes involved multiple victims;

                  (e) the convictions for which the sentences are to
                  be imposed are numerous[.]

                  [Id. at 644.]

      In State v. Cuff, the Court recognized "the Yarbough factors are

qualitative, not quantitative; applying them involves more than merely counting

the factors favoring each alternative outcome." 239 N.J. 321, 348 (2019); see

also State v. Molina, 168 N.J. 436, 442–43 (2001) (affirming consecutive

sentences although "the only factor that support[ed] consecutive sentences [was]

the presence of multiple victims"); State v. Carey, 168 N.J. 413, 427–28 (2001)

(holding that "a sentencing court may impose consecutive sentences even though

a majority of the Yarbough factors support concurrent sentences").

      In the present case, the sentencing court explained,

            I note that there are multiple crimes here. There's
            weapon charges and there's a murder charge. I note that
            Yarbough talks about there shall be – there can be no
            free crimes in the system for which the punishment
            shall fit the crime.

            I find that the possession of a weapon – unlawful
            possession of the weapon is a separate crime in and of

                                      23                                  A-2131-18
            itself. The defendant is in possession of a loaded
            firearm on a city street in a community. In looking at
            the video, where there are several civilians in that area.
            He's in possession of a loaded firearm. There's no
            permit for the firearm.

            I find that this crime is independent of the murder in
            and of itself. I find that for those reasons I do find that
            this should be a consecutive sentence.

      We agree with the sentencing court that in the particular circumstances of

this case, the criminal act of carrying a loaded handgun in public was

independent of the murder and posed risks to others in addition to the murder

victim. That finding by the sentencing court supports the decision to impose

consecutive sentences. 4 See Molina, 168 N.J. at 442–43. But the required

analysis does not stop there. In Torres, our Supreme Court recently 5 explained:

            Yarbough's second factor requires a sentencing court to
            place on the record its statement of reasons for the
            decision to impose consecutive sentences, which
            statement, we have directed, should focus 'on the
            fairness of the overall sentence, and the sentencing


4
  As we have noted, the conviction for possession of a weapon for an unlawful
purpose was properly merged with the conviction for murder because the
unlawful purpose was to commit the homicide.
5
  Torres was decided on May 11, 2021. The Supreme Court did not announce
a new rule; thus, the principles set forth in the opinion clearly apply to the
present sentencing proceeding. The Court emphasized in this regard, "[o]verall
fairness has long been a necessary consideration to the imposition of consecutive
versus concurrent sentencing." Torres, 246 N.J. at 274.

                                       24                                  A-2131-18
             court should set forth in detail its reasons for
             concluding that a particular sentence is warranted.'

             [246 N.J. at 267–68 (quoting State v. Miller, 108 N.J.
             112, 122 (1987)).]

      The Court further explained that the penal code's sentencing goals of

uniformity and predictability "should not come at the expense of fairness and

proportionality."    Id. at 270.     "Toward that end, the sentencing court's

explanation of its evaluation of the fairness of the overall sentence is 'a necessary

feature of any Yarbough analysis.'" Ibid. (citing Cuff, 239 N.J. at 352).

      The Court reaffirmed that "[a]ppellate courts employ the general shock-

the-conscience standard for review of the exercise of sentencing discretion in

the arena of consecutive-versus-concurrent sentencing." Id. at 272 (quoting

State v. Roth, 95 N.J. 334, 364–65 (1984)). The Court nonetheless made clear

that because the Legislature has yet to provide precise guidance to trial courts

in deciding whether to impose concurrent or consecutive sentences, "appellate

review of lengthy[6] consecutive sentences is therefore the only check for


6
  In Torres, the Court imposed consecutive thirty- and forty-year sentences on
the defendant's convictions for separate robberies committed in different years.
In the present case, the court imposed a forty-year NERA term with a thirty-
four-year period of parole ineligibility on the murder conviction and a seven-
year Graves Act term with a forty-two-month period of parole ineligibility on
the handgun possession conviction. We do not read Torres to apply only where


                                        25                                    A-2131-18
pervading unfairness." Ibid. "But although the standard is deferential," the

Court stressed, "that review is critical." Ibid. The Court added, "[t]o facilitate

that vital review—and to eliminate any possibility of lingering doubt—we hold

that an explanation for the overall fairness of a sentencing court is required . . .

." Ibid.

      The Court concluded in Torres that "the explanation of the overall fairness

of the consecutive sentences imposed on [the defendant] was lacking," id. at

270, prompting the Court to remand for resentencing. So too in the case before

us, the record does not show that the sentencing court expressly considered the

impact of the consecutive Graves Act sentence on the overall fairness of the

sentence imposed. The sentencing court, we note, conducted a commendably

thorough analysis of the pertinent aggravating and mitigating factors, carefully

tailoring the sentence imposed on the murder conviction to account for those

factors. 7 With respect to the consecutive-versus-concurrent decision, however,


both sentences involve "lengthy" prison terms. Rather, the gravamen of Torres
is that a trial court must consider whether the arithmetic sum of consecutive
sentences is fair and warranted, regardless whether that sum is composed of
sentences of markedly different lengths as in this case.
7
   We note the trial court might have arrived at the same overall sentence—
measured by the aggregate period of parole ineligibility—by imposing a longer
prison term on the murder conviction and a concurrent sentence on the handgun


                                        26                                    A-2131-18
the court focused entirely on the independent nature of the murder and gun

possession offenses. 8 We therefore deem it necessary to remand the matter for

the court to complete the Yarbough/Torres analysis and to make an explicit

determination as to the fairness of the aggregate sentence, that is, the total

amount of time defendant will remain in prison if the NERA and Graves Act

sentences are served consecutively. We leave this analysis in the first instance

to the trial court and offer no opinion on whether the overall sentence imposed

at the original sentencing proceeding was unfair.

      To the extent we have not addressed them, any remaining arguments

raised in defendant's counseled brief or pro se letter lack sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed in part; vacated and remanded in part.        We do not retain

jurisdiction.




conviction. We do not envision that the court on remand will alter the sentence
imposed on the murder conviction, which we affirm.
8
  The trial court explained, "I find, under Yarbough, that possession of that
weapon was independent in and of itself of the murder and that's the basis for
my consecutive sentence." (emphasis added).

                                      27                                  A-2131-18